Citation Nr: 1749784	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral visual disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for left elbow disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to March 1996, from May 2001 to September 2001, and from January 2004 to February 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama, RO.  

In September 2015, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record.  At that time, the Veteran indicated that he desired to waive his right to initial RO consideration of new evidence, including evidence he was submitting at the time of the hearing, as well as additional evidence, to include any VA examination reports and treatment records which might be relevant to any of his claims.  In addition, the Veteran submitted a July 2017 waiver of RO review with respect to VA treatment records added to the file.  Since the last review of the file by the RO, additional VA treatment records and an examination report (which primarily addresses the severity of PTSD, which is not an issue on appeal) has been associated with the virtual file.  Given the waivers in the record, the Board finds no prejudice to the Veteran in proceeding to adjudication at this time.

In March 2016, the Board remanded to the RO.  The issue of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), for the purpose of establishing treatment under 38 U.S.C.A. § 1702, which was previously on appeal, became moot with the RO's March 2017 grant of service connection for PTSD.

The Veteran's March 2017 request to advance his case on the docket is hereby granted for good cause shown.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a TBI disability at any time since the claim was filed in February 2010, and if he has, it was not manifest in and is unrelated to service, but instead, is related to a post-service blunt head trauma injury in about December 2009.  

2.  The Veteran's only current disorder of either eye -- a right eye ptosis with 7mm pupil aperture -- was not manifest in service and is unrelated to service, but instead is related to a post-service blunt head trauma injury in about December 2009.  

3.  The Veteran's current bilateral sensorineural hearing loss disability is as likely as not related to service noise exposure.  

4.  The Veteran's current low back disability, lumbar degenerative disc disease, was not manifest in service or until years after service and is unrelated to service.  

5.  The Veteran's current bilateral knee disability, degenerative arthritis, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for bilateral visual disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
 
4.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as may be indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

TBI/vision

Service treatment records do not report a TBI or the currently diagnosed right eye ptosis with 7mm pupil aperture compared (shown on VA examination in June 2010).  The Veteran did have a stye in his right eye in June 1994, but there was no blurred vision, and it was treated with an ointment for 4 days, after which there was no mention of the condition in the STRs.  

A CT scan of the Veteran's head in February 2010 showed a subdural hematoma.  The sequence was:  headaches in December, then presentation to a clinic, with a CT read negative.  Then, presentation to a facility with syncope and a CT showing a subdural hematoma.  A February 2010 VA medical record reports that the Veteran's headaches were from subdural hematomas.  In March 2010, his eyes had pupils that were equal, round, and reactive to light and accommodation.  In May 2010, he had pain behind his right eye, and subdural hematoma was assessed.

On VA eye examination in June 2010, the Veteran's uncorrected visual acuity was 20/25 uncorrected in his right eye.  Both eyes had 20/20 vision corrected.  He had no diplopia and full visual fields.  His right eye aperture was 7mm, while his left eye's was 11mm.  The only eye disorder noted was a right eye ptosis ( which the examiner stated was at least as likely as not caused by or a result of TBI).  The Veteran had reported a history of a brain bleed secondary to TBI resulting in intermittent vision loss.  No ophthalmological treatment had been rendered for that reported condition.  

On VA examination detailing TBI in June 2010, it was noted that in service in 2004, the Veteran sustained a scrape on his scalp after hitting a bunker during combat.  He was not seen by a doctor, but took Tylenol his mother sent him.  Post-service in December 2009, the Veteran was cooking and had a syncopal episode followed by a loss of consciousness for probably 2-3 minutes.  He was admitted to a hospital for 11 days with a diagnosis of subdural hematoma.  The examiner stated that he did not have a TBI in service but had a period of loss of consciousness (in about December 2009) that meets the criteria for TBI.  He was judged to have had a mild TBI at the time.  Residuals per the Veteran were migraine headaches.  Dizziness which he had was heat induced and not due to TBI.  The diagnosis was mild TBI resolved with no residuals.  The examiner stated that there was no continuity of care between 1994 and 2009 and so it was not related to a fall injury in service.  

The Board remanded the claim in March 2016 for a VA medical opinion concerning the Veteran's TBI claim.  The examiner was to ascertain the nature and likely etiology of any current residuals of TBI.  

On VA examination for TBI in September 2016, the examiner examined the Veteran and reviewed his claims folder.  The Veteran advised of an onset in 2004 while stationed in Iraq with no helmet.  His head hit the bunker during an attack and this caused him to sustain an abrasion to his scalp.  He was not seen by a doctor.  Instead, he took Tylenol which his mother sent him.  Since then, he had had recurrent headaches precipitated by heat and noise from explosion.  One month after the incident, the headaches became severe and so he was flown to Saudi Arabia, and admitted for 30 days for a work-up that turned out normal.  He was sent back to Iraq and then stayed for 11 months more before traveling back to the U.S.A.  Post-service in December 2009, he was admitted to an infirmary after being in an altercation 3 weeks prior, suffering blunt trauma to the head.  He was in the emergency room and then went home but later went to a hospital because of severe headache and a complaint of passing out.  A brain scan showed bilateral frontal subdural hematomas.  In April 2010, a brain MRI showed bilateral subacute to chronic subdural hematomas persisting in the frontoparietal lobe.  The one on the right had become significantly smaller, but not the one on the left.  

The examiner noted that at the time of a June 2010 VA examination, the Veteran mentioned daily constant headache rated at 9/10, precipitated by anger and irritability and aggravated by heat, noise, irritability, and impatience.  The history was that migraine headaches happened prior to TBI.  At the time of a VA examination in September 2016, the Veteran stated that his nighttime vision in both eyes was impaired.  The examiner reported that it was of note in this regard that the Veteran had a history of subdural hematoma in 2009.  The examiner examined the Veteran for TBI and found that one abnormality was a complaint of mild short term memory loss.  He had normal judgment, social interaction, orientation, motor activity, and visual spatial orientation, and no subjective symptoms.  Another abnormality was the Veteran's report of irritability and mood changes.  It was noted in this regard that he was currently taking Lithium and been followed regularly by VA mental health.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language; and his consciousness was normal.  The examiner reported that the Veteran had a mental disorder which could be attributable to a TBI.  Neuropsychological testing had been performed in June 2010.  There were no significant diagnostic test findings or results.  

The examiner indicated that no diagnosis of a TBI-related mental disorder was conferred in the current examination.  The diagnosis was that the Veteran does not now have and has never had a TBI or residuals of a TBI.  The examiner indicated that the Veteran does not meet the VA diagnostic criteria for a TBI.  Instead, the current diagnosis was subdural hematoma due to head injury after service in about December 2009, now resolved without residuals.  The examiner also indicated that there was insufficient evidence to warrant a diagnosis of TBI in service.  The examiner also indicated that there was no medical nexus between the Veteran's personal report of head injury in service where he hit his head into a bunker/falling off a ladder, and his postservice subdural hematoma following an altercation 3 years after service in 2009.  The examiner further found that the current signs and symptoms are more likely related to mental disorders.  This was based on DSM-IV and other professional guidelines, the Veteran's claims folder, and the current examination.  

An October 2017 VA PTSD examiner likewise concluded that a TBI was not shown in the records reviewed.  The examiner noted that the Veteran's virtual VBMS file had been reviewed.  The examiner concluded that there was no TBI in service but noted that records after service show a post-service head injury in 2009.

Based on the evidence, the Board concludes that service connection is not warranted for TBI.  The preponderance of the evidence shows that the Veteran does not have a current TBI disability.  The VA examiners in 2016 and 2017 reviewed the Veteran's claims folder and examined the Veteran for TBI in accordance with VA diagnostic criteria and indicated that he does not have one now and that he did not have a TBI in service.  Instead, he had had subdural hematomas in 2009 after service.  An earlier VA examination in June 2010 found that the Veteran had had a TBI, but that he did not then have residuals.  Even if we accept the 2010 VA examiner's opinion that the Veteran had had a mild TBI, the preponderance of the evidence is against a finding that the TBI, or any residuals therefrom, are related to service.  It is clear from the evidence, including two VA examination reports, that any TBI or residuals was in association with the Veteran being in an altercation post-service in about December 2009, sustaining blunt head trauma and resulting subdural hematomas.  In the absence of a current diagnosis of a TBI disability and/or of a relationship between it and service, service connection cannot be granted.  Service connection cannot be granted for subdural hematomas perhaps being claimed as TBI, as the evidence shows that these were not manifest in service but instead were caused by the blunt head trauma the Veteran sustained after service in about December 2009.  

Also based on the evidence, the Board concludes that service connection is not warranted for a vision disorder of either eye.  The only vision disorder which is currently documented is a right eye ptosis with a 7mm pupil aperture.  This was not manifest in service, but instead, the Veteran's right eye was normal as late as March 2010.  Additionally, it is unrelated to service.  The evidence shows that it came on after he was in an altercation in or about December 2009, at which time he sustained blunt trauma to his head with resulting subdural hematomas and then pain behind his eye in May 2010.  It was first found in June 2010.

Hearing loss

Service connection is in effect for tinnitus.  Bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2016) is also currently shown.  The Board has considered all of the evidence concerning the Veteran's bilateral hearing loss disability.  The Board notes that there is a positive nexus opinion of record concerning the Veteran's tinnitus and noise in service.  Additionally, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  See The Merck Manual, Section 7, Ch. 85, Inner Ear.  In light of the evidence, the Board finds that the Veteran has current bilateral hearing loss disability which is about as likely as not related to service noise exposure.  Reasonable doubt is resolved in the Veteran's favor, in light of the balance of evidence for and against the claim.  

Low back

Service treatment records show treatment for back pain with assessments of mechanical back pain and back strain.

On VA examination in June 2010, it was noted that the Veteran was treated between 1990 and 1992 for mechanical back pain.  He had a history of a fall from a 7 foot height, after which he was diagnosed with cervical strain and left shoulder contusion, but no mention of back pain.  The examiner found the Veteran to have lumbar spine degenerative disc disease currently.  The examiner opined that it was not related to his fall in service.  

The Board remanded the claim in March 2016 for a VA medical opinion concerning the Veteran's low back disability claim, noting that the VA examiner in June 2010 had not considered whether his back disability may be due to other service incidents, and that the examiner in June 2010 did not provide a rationale for the conclusion that the Veteran's low back disability was not related to a fall in service.  

On VA examination in September 2016, the examiner examined the Veteran and reviewed his claims folder.  The examiner noted the Veteran's service dates and duties, and considered the Veteran's service treatment records which show complaints of right middle back pain for 2 months in March 1990, with a diagnosis of chronic back pain, treated with Motrin at the time.  Then from 1990 to 1992, the service treatment records show consults for mechanical back pain, for which the Veteran was prescribed Motrin.  No injury.  There was a history of a fall from 7 feet, and the Veteran being diagnosed with cervical strain and left shoulder contusion at the time, but no mention of back pain.  In November 1992, there was a consult due to low back pain for 2 weeks.  The Veteran denied trauma besides the usual weight lifting.  The diagnosis was of mechanical back pain which was treated conservatively.  Service treatment records also show a diagnosis of back strain in October 2004.  The examiner noted that after service, in 2009, a lumbar X-ray was normal.  On VA examination in June 2010, the Veteran reported back pain rated at 8-9/10 and lasting 15 hours with stiffness.  He was not able to bend down, and he had weakness, fatigability, and lack of endurance.  A lumbar X-ray showed narrowing of the disc space at L5-S1 and anterior hypertrophic spondylosis of L4.  In 2011, the Veteran received a nerve block to his back.  In May 2014, lumbar block treatment was reported, and the diagnosis was lumbar degenerative disc disease/spondylosis.  In June 2015, the Veteran was seen for low back pain.  

The VA examiner in September 2016 opined that the Veteran's lumbar degenerative disc disease is a degenerative process involving the discs and vertebral bodies, caused by multiple risk factors.  The examiner opined it was less likely than not related to the Veteran's lumbar strain in service.  The examiner found that the Veteran's lumbar strain in service had resolved with no residuals and no functional limitation; the examiner noted a lumbar X-ray taken 17 years after the incident, in 2009, was normal.  The examiner explained that "[t]here is no medical nexus between the 2 conditions because while back strain involves the muscles and ligaments (soft tissues) of the spinal region, lumbar degenerative disc disease is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other."  The examiner cited a study that shows that age, genetics, and intrinsic disc loading are the predominant predictors of degenerative disc disease.  The examiner opined that the Veteran's current lumbar disc disease is not related to any noncombat incident in service, to include the claimed January 2005 torn ligament.  There is no medical nexus between lumbar degenerative disc disease and the claimed torn ligament (which the examiner could not find a record of, and the Board cannot find either, although it had mentioned such a record in March 2016).  The examiner stated that while lumbar degenerative disc disease is a degenerative process, a tear of a knee ligament is a mechanical disruption of a specific ligament.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current low back disability, which is lumbar degenerative disc disease.  The preponderance of the evidence indicates that it was not manifest in service or until years after service.  It was not diagnosed in service, and 2009 X-rays were negative before the X-rays in June 2010 showed it.  The preponderance of the evidence also indicates that it is unrelated to service.  The VA examiner in 2016 explained that the Veteran had lumbar strain in service, and that it resolved with no residuals or functional limitation.  The examiner also opined that there was also insufficient evidence to warrant or confirm a diagnosis of a back condition due to a history of a fall in service.  

Service treatment records show no report of back pain after the fall in 1990, but instead, they showed only cervical and shoulder problems, which preponderates against a finding of continuity of symptomatology.  Likewise, service connection is not warranted for lumbar arthritis on a presumptive basis as arthritis of the lumbar spine was not manifested to a compensable degree within a year of separation from service in 2005.  X-rays taken in 2009, several years after separation were described as normal.  The preponderance of the evidence is against a grant of service connection for a lumbar spine disability under the provisions of 38 C.F.R. § 3.317 as the Veteran's lumbar spine disorder has a diagnosis and is not medically unexplained.  As described by the 2016 VA examiner, the etiology and pathophysiology is, at the very least, partially understood.

Knees

Service treatment records show that in May 1986, the Veteran complained of sores on his knees.  He had been wearing gaffs that had scraped the skin off of his shins on both legs.  There were abrasions 8" below the patella bilaterally.  Dressings were applied. 

On VA examination in June 2010, it was noted that the Veteran had been seen in service for sore knees caused by wearing gaffs that had scraped the skin.  The diagnosis for that was abrasion of the bilateral patella.  Currently, despite subjective complaints, there were no objective findings of a bilateral knee condition at the time of the VA examination, and knee X-rays were normal.  

The Board remanded the claim in March 2016 for a VA medical opinion concerning the Veteran's knee disability claim, after the Veteran testified in September 2015 that he receives prescribed medication to treat a knee disability of unknown diagnosis.  The Board advised the examiner to determine whether the Veteran has a current knee disability, to include due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness, indicating that the examiner must address the Veteran's assertion that he receives ongoing medical treatment for a knee disability.  

On VA examination in September 2016, the examiner examined the Veteran and reviewed his claims folder.  The examiner diagnosed degenerative arthritis of each knee.  In doing so, the examiner considered the Veteran's recent complaints of constant knee pain accompanied by stiffness, treated with Lortab and Acetaminophen, which helped; as well as his complaint on that date of intermittent bilateral knee popping and pain with bending and squatting.  The examiner noted that service treatment records show that the Veteran had bilateral knee abrasions in May 1986, and that they resolved without residuals or functional limitation.  The examiner opined that the Veteran's current bilateral knee degenerative joint disease is less likely related to those abrasions, because a knee abrasion is a superficial type of damage to the skin, whereas degenerative joint disease is a degenerative process involving the bony joint spaces.  There is no medical nexus between the 2 conditions, the examiner stated.  The examiner noted that repeated and extensive review of the service treatment records was silent for reference to a torn knee ligament.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current bilateral knee disability, which the evidence shows is degenerative joint disease.  The evidence shows that this was not manifest in service or to a degree of 10 percent within 1 year of separation, but instead, was first manifest years after service.  The evidence also shows that it is unrelated to any incident of service.  The examiner in September 2016 reviewed the record and found that it is not likely related to the Veteran's in-service knee abrasions, as they involved merely the Veteran's skin, whereas his degenerative joint disease involves the bony joint spaces.  The examiner indicated that there is no relationship between the 2 problems.  

The preponderance of the evidence is against a grant of service connection for a bilateral knee disability under the provisions of 38 C.F.R. § 3.317 as the Veteran's bilateral knee disorder has a diagnosis and is not medically unexplained.  As described by the 2016 VA examiner, the etiology and pathophysiology is, at the very least, partially understood.

While the Veteran may feel that the disabilities at issue are related to service, his opinion on these complex medical matters is not competent opinion evidence.  Medical expertise is required.  Jandreau v. Shinseki, 23 Vet. App. 12 (2009).  The Board would like to thank the Veteran for his years of active service, is happy that it was able to grant service connection for bilateral hearing loss disability, and regrets that favorable decisions could not be reached on the other issues.  



ORDER

Service connection for TBI is denied.  

Service connection for bilateral vision disability is denied.  

Service connection for bilateral hearing loss disability is granted.  

Service connection for low back disability is denied.  

Service connection for bilateral knee disability is denied.  


REMAND

Left elbow

On VA evaluation in October 2009, the Veteran reported that his left elbow was hit by an armored door on a vehicle in Iraq.  He stated that they were getting ready to leave country so he did not report it.  Clinically, in October 2009, he had exquisite tenderness over his left lateral epicondyle.  In December 2009, left elbow lateral and medial epicondylitis was diagnosed.  Additionally, a VA examiner in June 2010 diagnosed left elbow degenerative joint disease.  X-rays from that time showed a small osteophyte in the medial portion of the olecranon and medial condyles of the elbows.  A May 2011 VA medical record states that the Veteran then had pain to his left elbow, and that it started after his arm was slammed in an armored door during a fire fight while he was on deployment with the Marines.  The RO conceded in October 2010 [apparently pursuant to 38 U.S.C.A. S 1154(b) (West 2014)] that the Veteran sustained a left elbow bruise in service, even though this is not shown in the service treatment records.  

The Board had remanded for a VA examination for left elbow disability in March 2016.  However, information which is necessary to resolve this claim was not obtained on remand.  Accordingly, this claim must be remanded again for another VA examination.  On remand, the VA examiner is to accept the Veteran's statement that he bruised his left elbow when it was slammed in an armored door during combat in service, and consider whether it is at least as likely as not that any current left elbow disability (including lateral and medial epicondylitis and/or degenerative joint disease) is related to such in-service bruise.  Beforehand, any additional available treatment records which are relevant to this matter should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any additional available treatment records which are relevant to the matter of service connection for left elbow disability.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any and all current (at any time since the claim was filed in February 2010) left elbow disability, to include epicondylitis and degenerative joint disease.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any current left elbow disability, to include epicondylitis and degenerative joint disease, is related to service, to include an incident when the Veteran's left arm and/or elbow was slammed in an armored door during a fire fight while he was deployed with the Marines.  For the purpose of rendering this opinion, the examiner shall accept as fact that the Veteran's left arm and/or elbow was slammed in an armored door during a firefight while he was deployed with the Marines.   

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


